Citation Nr: 0010860	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  94-25 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of 
meningitis and encephalitis.

2.  Entitlement to an increased rating for benign recurrent 
cholangitis, status post cholecystectomy with adjustment 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Octavio A. Diaz-Negron, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



INTRODUCTION

The veteran had active service from January 1970 to January 
1972.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in San Juan, Puerto 
Rico (hereinafter RO).

In a statement dated in November 1997, the veteran raised the 
issue of entitlement to a total rating for compensation 
purposes based upon individual unemployability.  This issue 
has not been developed for appellate review, and is therefore 
referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  The veteran does not have residuals of meningitis and 
encephalitis to include mild mental deficits which are 
associated to the veteran's previous, long-standing use of 
alcohol and have been found as not related to the veteran's 
episode of viral encephalitis while in service.  

2.  Manifestations of benign recurrent cholangitis, status 
post cholecystectomy, produce severe chronic cholangitis, 
with frequent attacks of gall bladder colic, with severe 
symptoms to include jaundice, the inability to eat fatty 
foods, constant right upper quadrant pain associated with 
distention and nausea, as well as fatigue and weakness.


CONCLUSIONS OF LAW

1.  Residuals of meningitis and encephalitis were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The criteria for an increased rating for benign recurrent 
cholangitis, status post cholecystectomy with adjustment 
order, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.114, Diagnostic Code 7316-7318 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon review of the record, the Board concludes that the 
veteran's claims are well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records, post-service private 
clinical data, and VA medical reports have been included in 
his file.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case.

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran's service medical records reveal that in March 
1970, the veteran complained of severe headaches and fever of 
eight days duration.  The impression was questionable 
viremia, rule out meningitis.  He was hospitalized with 
complaints of headache and a temperature of 102 degrees.  The 
neurological signs for meningitis were reported as negative.  
During hospitalization, the veteran's headaches and fever 
abated and there was no evidence of nuchal rigidity.  A 
lumbar puncture was performed and no pathology was found.  
The veteran was discharged from the hospital and found fit 
for duty.  The final diagnosis was encephalitis, viral, 
meningeal.  The veteran's service separation examination was 
negative of complaints or findings of meningitis or 
encephalitis, or residuals therefrom.  

At a VA neuropsychiatric examination conducted in June 1993, 
the examiner indicated that the veteran's performance on 
psychological tests was suggestive of some slight to mild 
mental deficits that may be associated not only to a history 
of meningoencephalitis but also to alcohol dependence and 
chronic liver disease.  The veteran also presented 
significant emotional disturbance characterized by a 
combination of mild to moderate depression and persistent 
somatic concerns.  

A VA examination conducted in December 1997, found that the 
veteran was very manipulative and was in full contact with 
reality.  He was observed as anxious and verborrheic, but was 
relevant and coherent in his responses.  Content showed no 
evidence of delusions, hallucinations, or suicidal or 
homicidal ideas.  The veteran stated that he experienced 
anxiety and panic reactions when under the effects of 
alcoholism.  His affect was appropriate and his mood was 
anxious.  He was oriented in person, place, and time.  His 
memory was preserved in all areas.  His intellectual capacity 
was maintained.  His judgment was fair, but insight was 
reported as very poor.  

A social and industrial survey dated in January 1998, 
reported that the veteran had been unemployed since 1991.  
The veteran's house was noted as clean, both inside and out, 
and the veteran was clean and shaven.  He stated that he 
stayed in his bedroom most of the time due to depression and 
reported that he experienced panic attacks during which he 
would become disoriented and accelerated thoughts.  The 
veteran further reported physical symptoms of itching, 
diarrhea, constipation, and weakness.  The veteran stated 
that he had abstained from alcohol for the previous two 
years.  He reported that he spends his days reading, watching 
television, and gardening, with no social interactions with 
his neighbors.  A neighbor described the veteran as a good 
person and would cut the neighbors grass and feed his horse.  
No abnormal behavior was reported.  

A comparative VA neuropsychiatric examination conducted in 
December 1997, yielded a very strong impression of inadequate 
compliance.  The examination was discontinued because 
available results lacked internal consistency and could not 
presumed valid and reliable indicators of the veteran's 
mental status.  

A VA board of psychiatrists report dated in January 1998, 
concluded that the veteran did not have any difficulty 
understanding complex commands, nor did he have impaired 
judgment, and memory showed minimal problems.  The board of 
psychiatrists took issue with the finding of H. Suarez 
Torres, M.D., dated in October 1996, which diagnosed 
schizoaffective disorder.  In Dr. Suarez's report to the 
Social Security Administration in 1994, he reported no 
history of substance abuse, which included alcohol.  Dr. 
Suarez also noted that the veteran's mental disorder did not 
affect his work history as it did not develop until after he 
quit his job.  The final diagnosis was severe major 
depression, single episode.  In the report dated in October 
1996, Dr. Suarez failed to mention the veteran's alcohol 
dependence and stated that the veteran's symptoms began after 
he experienced encephalitis in service.  The board of 
psychiatrists also noted that although G. J. Tirado, M.D., 
stated in 1996, that he was treating the veteran for 
schizophrenia, Dr. Tirado was a specialist in internal 
medicine and gave no description of symptomatology of 
schizophrenia.  

In conclusion, the board of psychiatrists found that the 
veteran's neuropsychiatric symptoms were separate from his 
somatic complaints.  They also found that the private 
diagnoses of schizoaffective disorder, schizophrenia, and 
major depression were incorrect, and accordingly, could not 
be related to a service-connected disorder.  It was their 
unanimous opinion that there was no relationship between the 
veteran's mental deficits and the viral encephalitis he 
experienced in service.  They further found that some of the 
veteran's cognitive functions had been affected mildly as a 
consequence of previous, long-standing use of alcohol.  The 
diagnoses were substance use disorder, alcohol dependence in 
apparent remission; anxiety disorder with depressive 
features; and very strong borderline personality features 
with anti-social traits.  

A report from Dr. Suarez Torres dated in February 1998, 
provided a diagnosis of schizoaffective disorder bipolar 
type.  Although Dr. Suarez Torres reported the veteran's 
history, there was no mention of the veteran's previous 
alcohol abuse.  

The veteran alleged that he started drinking after, and as a 
consequence of, his viral encephalitis; however, the evidence 
of record contradicts this allegation.  In March 1980, the 
veteran gave a history of starting drinking in his early 
teens.  Thereafter, he stated that he began drinking at the 
age of 14 years old.  A VA hospital summary dated in 1981, 
reported that the veteran began drinking at 13 to 14 years of 
age.  

Although a VA neuropsychiatric examination reported in 1993, 
that the veteran's performance on psychological tests was 
suggestive of some slight to mild mental deficits that may be 
associated not only to a history of meningoencephalitis but 
also to alcohol dependence and chronic liver disease, the 
board of psychiatrists in 1998, based on their examination of 
the veteran and after a review of the report in 1993, as well 
as the complete medical evidence of record, concluded that 
the mild mental deficits were associated only to the 
veteran's previous, long-standing use of alcohol and were not 
related to the veteran's episode of viral encephalitis while 
in service more than 25 years previously.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
residuals of meningitis and encephalitis, and therefore must 
be denied.

II.  Increased Rating

With respect to the veteran's claim for an increased rating 
for benign recurrent cholangitis, status post cholecystectomy 
with adjustment order, disability ratings are based, as far 
as practicable, upon the average impairment of earning 
resulting from the disability.  38 U.S.C.A. § 1155.  The 
average impairment is set forth in the VA's SCHEDULE FOR RATING 
DISABILITIES (hereinafter SCHEDULE), codified in 38 C.F.R. Part 
4 (1999), which includes diagnostic codes that represent 
particular disabilities.  The pertinent diagnostic codes and 
provisions will be discussed below as appropriate.

Service medical records reveal the veteran was diagnosed with 
recurrent intrahepatic cholestasis.  By a rating decision 
dated in January 1973, service connection for hepatitis was 
granted and a 10 percent evaluation was assigned.  In October 
1982, the veteran was hospitalized for a sudden onset of 
right upper quadrant pain, jaundice, pruritus, and anorexia.  
Liver function tests were elevated on admission, but had 
decreased to normal after two weeks.  The diagnosis was 
benign recurrent intra-hepatic cholestasis.  The veteran was 
hospitalized in March 1985.  A liver function test was 
normal; however, a liver biopsy showed evidence of benign, 
recurrent cholestasis.  A sonogram confirmed the diagnosis of 
cholelithiasis and the veteran underwent a cholecystectomy.  
A private medical record dated in March 1986 reported 
atypical sclerosing cholangitis that interfered with a normal 
life style and the ability to maintain steady employment.  An 
additional private medical record in April 1986, reported 
that attempts to treat the veteran's "attacks" had been met 
with little response.  

A private medical record dated in October 1987, reported that 
the veteran had regular attacks of jaundice with intense 
pruritus and burning of the skin that occurred several times 
a year, and lasted for as long as 6 to 8 weeks.  It was noted 
that this disorder had a "huge" psychological impact and 
the veteran had developed nervousness and insomnia due to his 
service-connected disorder.  Thereafter, a VA 
neuropsychiatric examination dated in December 1987, reported 
that during the veteran's "attacks," he experienced 
jaundice, severe diarrhea, and had no energy.  It was noted 
that the veteran would become depressed during the attacks.  
The diagnosis was adjustment disorder, secondary to his 
service-connected disorder.  A general VA examination 
conducted that same month noted that since the initial 
diagnosis of benign recurrent idiopathic cholestasis, the 
veteran had continued to have frequent attacks of jaundice, 
pain, and pruritus.  The diagnoses were benign recurrent 
idiopathic cholestasis and status post cholecystectomy.  

Based on this information, the RO granted service connection 
an adjustment disorder, secondary to the veteran's 
service-connected disorder, and granted a 30 percent 
disability rating for benign recurrent cholangitis, status 
post cholecystectomy, with adjustment disorder.  

A VA psychiatric examination conducted in August 1988, 
reported that the veteran's attacks lasted 6 to 8 weeks and 
included jaundice, pruritus, weakness, and alternating 
diarrhea and constipation.  In addition, he would become 
depressed and consider suicide.  The diagnoses included 
adjustment disorder, secondary to physical problems.  A VA 
general examination diagnosed benign recurrent cholestasis, 
by history.  VA opinions dated in June 1989, reported that 
the veteran had an adjustment disorder, due to his chronic 
liver disease, with symptoms of anxiety, excessive worrying 
and fear, irritability, sleep disorders, and mood swings to 
include anger and depression.  

A VA neuropsychological report dated in June 1993, reported 
diagnostic impressions of an organic mental disorder, not 
otherwise specified, and dysthymia.  A psychiatric report 
prepared for the Social Security Administration in March 
1994, found severe major depression, single episode.  
Thereafter, the veteran was diagnosed with schizoaffective 
disorder and schizophrenia.  

The veteran testified at a personal hearing before the Board 
in April 1996, that he experienced poor sleep, poor relations 
with people, had no friends, depression, aggressive behavior, 
loss of interest, heard voices, alcohol problems, abdominal 
pain, the inability to eat fatty foods, and that he did not 
like to be in groups.

A VA examination conducted in August 1996, found no 
hepatosplenomegaly or palpable masses.  Normal stools and 
peristalsis were found, with no ascites.  Nonspecific, 
diffuse, abdominal discomfort was reported, as well as an 
intolerance for fatty food.  The veteran noted occasional 
nausea and vomiting, with moderate pain.  The veteran stated 
his appetite was variable but felt mostly anorexic.  He 
reported generalized weakness and malaise but had not lost 
significant weight since service discharge.  The diagnoses 
included status post benign recurrent cholestasis since 1972 
and status post cholecystectomy for gallstones, as well as 
hepatitis C.  A VA psychiatric examination conducted in 
August 1996, reported diagnoses of alcohol dependence, in 
remission; anxiety disorder with depressive features; and 
borderline personality traits.  It was the opinion of the 
examiner that the neuropsychiatric disorder was related to 
the veteran's service-connected gastric disorder.  

A VA psychiatric examination conducted by a board of 
psychiatrists in December 1997, concluded that the veteran's 
neuropsychiatric symptoms were separate from his somatic 
symptoms.  As noted previously, the board of psychiatrists 
also found that the diagnoses of schizoaffective disorder, 
schizophrenia, and major depression were not correct.  
Thereafter, at VA examination conducted in May 1999, the 
veteran denied vomiting or hematemesis, and reported 
occasional melena episodes.  He complained of constant right 
upper quadrant pain associated with distention and nausea, as 
well as fatigue, weakness, depression, and anxiety.  On 
examination, the right upper quadrant cholecystectomy 
incision was well healed and there was no hepatomegaly or 
ascites.  There was no history of weight changes, 
steatorrhea, malabsorption, or malnutrition.  Adequate 
strength with no muscle wasting was shown.  The diagnoses 
were recurrent intrahepatic cholestasis, status post 
cholecystectomy, hepatitis C, and chronic ethanolism.  A VA 
psychiatric examination conducted at this time found no 
evidence of an adjustment disorder.  The examiner stated

that the diagnosis of Adjustment Disorder 
is a diagnosis that has a very specific 
criteria when it is made.  First of all 
diagnosis of Adjustment Disorder is made 
when there is a development of emotional 
or behavioral symptoms in response to an 
identifiable stressor occurring within 
three months of the onset of the 
stressor.  Diagnosis of Adjustment 
Disorder ymptoms cannot 
persist for more then (sic) an additional 
six months after they appear for the 
first time or if the stressor has been 
terminated.  If the emotional disturbance 
lasts for six months or longer, then the 
diagnosis has to be changed to another 
psychiatric disorder depending on the 
symptoms originally described. . . . From 
the evidence that is clear all throughout 
the veteran's  records this veteran's 
persistent symptoms have been those of 
Chronic Alcoholism. . . . Therefore, we 
do not consider that diagnosis of 
Adjustment Disorder is present in this 
veteran at present.  His principal 
diagnosis is of Alcohol Dependence. . . . 

The veteran's service-connected benign recurrent cholangitis, 
status post cholecystectomy with adjustment disorder, is 
currently rated under the provisions of 38 C.F.R. § 4.114, 
4.130, Diagnostic Codes 7316-7318, 9410 (1999).  The criteria 
in the SCHEDULE for evaluating the degree of impairment 
resulting from service-connected adjustment disorder were 
changed during the course of the veteran's appeal.  Compare 
38 C.F.R. § 4.132, Diagnostic Code 9410 (1996), with 
61 Fed.Reg. 52695-52702 (Oct. 8, 1996), to be codified at 38 
C.F.R. § 4.130, Diagnostic Code 9410 (1999).  However, in 
this case, the RO reviewed the veteran's claim under the new 
criteria, and it provided the veteran with the new criteria 
in a supplemental statement of the case.  Accordingly, the 
Board concludes that the veteran will not be prejudiced by 
the Board's review of his claim on appeal because due process 
requirements have been met.  VAOGCPREC 11-97 at 3-4 (Mar. 25, 
1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Diagnostic Codes 7316 contemplates chronic cholangitis, and 
is rated as for chronic cholecystitis, under 38 C.F.R. 
§ 4.114, Diagnostic Code 7314 (1999).  A 30 percent 
disability evaluation is for assignment for severe chronic 
cholangitis, with frequent attacks of gall bladder colic.  
38 C.F.R. § 4.114, Diagnostic Code 7314, 7316.  This is the 
maximum schedular rating under these diagnostic codes.  
Additionally, Diagnostic Code 7318 provides a 30 percent 
evaluation for removal of the gallbladder with severe 
symptoms.  This is the maximum schedular rating under this 
diagnostic code.

Although the Board has considered assigning a separate, 
compensable evaluation for an adjustment disorder secondary 
to the veteran's service-connected benign recurrent 
cholangitis, status post cholecystectomy, the most recent 
evidence of record reports that the veteran does not 
currently have a psychiatric disorder associated to this 
service-connected disorder, to include an adjustment 
disorder.  Accordingly, a separate compensable evaluation for 
an adjustment disorder, secondary to the veteran's 
service-connected benign recurrent cholangitis, status post 
cholecystectomy is not warranted.  


ORDER

The claim of entitlement to service connection for residuals 
of meningitis and encephalitis is denied.  The claim of 
entitlement to an increased rating for benign recurrent 
cholangitis, status post cholecystectomy with adjustment 
order is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 
- 2 -


- 9 -


